Citation Nr: 0825179	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  07-17 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  For the period prior to June 26, 2007, entitlement to an 
initial compensable rating for residuals of removal of 
osteochondroma of the right knee. 

2.  For the period beginning June 26, 2007, entitlement to an 
initial rating in excess of 10 percent for residuals of 
removal of osteochondroma of the right knee. 

2.  For the period prior to January 11, 2007, entitlement to 
an initial compensable rating for scar from removal of 
osteochondroma of the right knee. 

3.  For the period beginning January 11, 2007, entitlement to 
a rating in excess of 10 percent for scar from removal of 
osteochondroma of the right knee. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1999 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for residuals of removal osteochondroma of 
the right knee, evaluated as non-compensable, effective May 
27, 2005.  Subsequently, in a July 2007 rating action, the RO 
increased the disability evaluation for residuals of removal 
of osteochondroma of the right knee to 10 percent disabling, 
effective June 26, 2007, and granted service connection for 
scar from removal of  osteochondroma of the right knee 
evaluated as non-compensable, effective May 27, 2005 and 10 
percent disabling, effective January 11, 2007. 

In a July 2007 correspondence, the veteran indicated that he 
disagreed with the June 26, 2007 effective date for the grant 
of 10 percent rating for residuals of removal osteochondroma 
of the right knee and the January 11, 2007 effective date for 
the grant of a 10 percent rating for scar from removal of 
osteochondroma of the right knee.  These effective dates are 
inherently addressed in the claims currently on appeal. 

In his VA Form 9, the veteran requested a hearing before a 
Veterans Law Judge.  A video conference hearing was scheduled 
in March 2008; however, the veteran failed to appear. 


FINDINGS OF FACT

1.  For the period prior to June 26, 2007, the veteran's 
residuals of removal of osteochondroma of the right knee have 
not resulted in slight limitation of motion, or subluxation 
or lateral instability.  

2.  For the period beginning June 26, 2007, the veteran's 
residuals of removal of osteochondroma of the right knee have 
resulted in no more than slight limitation of motion without 
subluxation or lateral instability.

3.  For the period prior to January 11, 2007, the scar from 
osteochondroma of the veteran's right knee has not been 
manifested by pain on examination. 

4.  For the period beginning January 11, 2007, the scar from 
osteochondroma of the veteran's right knee has been 
manifested by pain on examination. 


CONCLUSIONS OF LAW

1.  For the period prior to June 26, 2007, the criteria for 
an initial compensable rating for residuals of removal of 
osteochondroma of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 
5263 (2007).

2.  For the period beginning June 26, 2007, the criteria for 
a rating in excess of 10 percent for residuals of removal of 
osteochondroma of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5010, 
5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2007).

3.  For the period prior to January 11, 2007, the criteria 
for an initial compensable rating for scar from removal of 
osteochondroma of the right knee have not been met.   38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2007).  

4.  For the period beginning January 11, 2007, the criteria 
for a rating in excess of 10 percent for scar from removal of 
osteochondroma of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2007).   
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated in June 2005 and March 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) with 
regard to his underlying service connection claim. In 
particular, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
March 2006, the RO also notified the veteran of the process 
by which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the veteran's disagreement with the 
initial evaluations following the grant of service connection 
for residuals of removal of osteochondroma of the right knee 
and for scar from removal of osteochondroma of the right 
knee.  Courts have held that, once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
See Goodwin v. Peake, No. 05-0876 (U.S. Vet. App. May 19, 
2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, and in October 
2006 and June 2007, he was afforded formal VA examinations.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

	A.  Residuals of Removal of Right Knee Osteochondroma

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
severe by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Here, the veteran's removal of osteochondroma of the right 
knee has been rated under DC 5260.  Under DC 5260, limitation 
of flexion of the knee is rated as follows: flexion limited 
to 60 degrees (0 percent); flexion limited to 45 degrees (10 
percent); flexion limited to 30 degrees (20 percent); and 
flexion limited to 15 degrees (30 percent).  38 C.F.R. § 
4.71a, DC 5260.  

Related to limitation of flexion of the knee is limitation of 
extension of the knee which is rated as follows: extension 
limited to 5 degrees (0 percent); extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, DC 
5261.  VA standards describe normal range of motion of the 
knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate 
II.

The Board has considered all possible diagnostic codes in 
determining if the veteran's right knee disability warrants a 
higher rating, as demonstrated below.  At the outset, it is 
noted that higher evaluations are not available under DC 5259 
for symptomatic removal of semilunar cartilage, DC 5262 for 
impairment of tibia and fibula, or DC 5263 for genu 
recurvatum as none of these disabilities have been 
demonstrated.  38 C.F.R. § 4.71a, DCs 5259, 5262, 5263.  
Thus, the Board will not consider these diagnostic codes in 
the following discussion.

		1.  Prior to June 26, 2007

Since the initial grant of service connection, the veteran's 
residuals of removal of osteochondroma of the right knee have 
been assigned a non-compensable disability rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will, thus, 
consider entitlement to "staged ratings" in this case.  It is 
noted that the RO staged the rating by assigning a 10 percent 
evaluation for the right knee disability, effective June 26, 
2007.

VA treatment records in July 2006 and August 2006 show that 
the veteran had full range of motion of the right knee.  On 
VA examination in October 2006, the veteran demonstrated 
right knee extension to 0 degrees and flexion to 130 degrees. 
Limitation of flexion of the right knee has been demonstrated 
as of the October 2006 examination report.  However, as the 
evidence has not shown flexion limited to 45 degrees or 
extension limited to 10 degrees, the criteria for a 10 
percent rating under either DC 5260 or 5261 have been met.  
See 38 C.F.R. § 4.71a, DCs 5260, 5261.  VA's General Counsel 
has determined that separate evaluations may be assigned for 
limitation of flexion and extension of the same joint.  
VAOPGCPREC 09-2004 (September 17, 2004).  Specifically, where 
a veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Id.  Here, however, the veteran does not 
meet the criteria for a 10 percent rating for limitation of 
flexion or extension; thus, separate evaluations are not for 
application.

The Board has considered the veteran's disability under other 
potentially applicable diagnostic codes for a higher rating.  
A 30 percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  38 C.F.R. § 4.71a, DC 5256.  However, there is 
no indication that the veteran has ankylosis of the right 
knee and he has displayed an ability to flex and extend as 
noted above.  Therefore, a higher rating under DC 5256 is not 
warranted.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, DC 5257.  While VA treatment records and VA 
examination reports noted that the veteran used a knee brace 
and cane, there was no indication of moderate recurrent 
subluxation or lateral instability.  The October 2006 VA 
examination report noted that the right knee was stable, not 
swollen, and not tender.  A January 2007 VA treatment record 
noted that there was no ligament laxity.  As there is no 
indication of recurrent subluxation or lateral instability, a 
higher evaluation under DC 5257 is not warranted.  

A higher evaluation is not available under DC 5258 for 
dislocation of semilunar cartilage.  A January 2007 VA 
treatment record noted right knee popping, clicking when 
squatting, and swelling.  Additionally, various records noted 
right knee joint effusion.  However, as there is no evidence 
of a dislocated semilunar cartilage, a higher rating under DC 
5258 is not warranted.   

Additionally, the veteran has been not been shown to have x-
ray evidence of arthritis of the right knee.  X-rays have 
consistently demonstrated a normal right knee; therefore, 
consideration for arthritis is not warranted.  38 C.F.R. § 
4.71a, DCs 5003, 5010.

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On examination of the veteran in 
October 2006, the examiner noted that the veteran did not 
have painful motion that he could not elicit from the veteran 
any additional limitations following repetitive use of the 
right knee, and that the veteran did not describe flare-ups.    
However, even considering the effects of pain on use, there 
is no probative evidence that the right knee is limited in 
motion to such a degree to warrant more than a minimal 
compensable rating.  See supra 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's residuals of removal of right knee 
osteochondroma were compensable.  He is accordingly not 
entitled to receive a "staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

		2.  Beginning June 26, 2007

On VA examination June 2007, the veteran demonstrated right 
knee extension to 0 degrees and flexion to 110 degrees with 
mild pain.  While there is evidence of some limitation of 
motion (namely, flexion) of the right knee, there is not 
sufficient limitation of motion (flexion limited to 30 
degrees or extension limited to 15 degrees) to warrant a 20 
percent rating under either DC 5260 or 5261.  See 38 C.F.R. § 
4.71a, DCs 5260, 5261.  Additionally, as the veteran does not 
meet the criteria for a 10 percent rating for limitation of 
flexion or extension; separate evaluations for limitation of 
flexion and extension are not for application.  See supra 
VAOPGCPREC 09-2004 (September 17, 2004).

The Board has considered the veteran's disability under other 
potentially applicable diagnostic codes for a higher rating.  
A 30 percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  38 C.F.R. § 4.71a, DC 5256.  However, there is 
no indication that the veteran has ankylosis of the right 
knee and he has displayed an ability to flex and extend as 
noted above.  Therefore, a higher rating under DC 5256 is not 
warranted.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, DC 5257.  The June 2007 VA examination report noted 
that there was no instability of the knee.  As there is no 
indication of recurrent subluxation or lateral instability, 
much less to a moderate degree, a higher evaluation under DC 
5257 is not warranted.  

Additionally, the veteran has been not been shown to have 
evidence of arthritis of the right knee.  The June 2007 VA 
examination report noted that x-rays did not show any 
ligamentous problems or other issues; therefore, 
consideration for arthritis is not warranted.  38 C.F.R. § 
4.71a, DCs 5003, 5010.

The veteran is not entitled to an increased rating due to 
functional impairment as a result of pain on repetitive use.  
The June 2007 VA examiner noted that on examination, 
repetitive use or repetitive motion of the right knee did not 
elicit any more pain than on range of motion testing.  The 
veteran stated to the examiner that if he walked for a 
prolonged time, his knee would swell the following day.  He 
also indicated flare-ups with changes in the weather.  
However, even considering the effects of pain on use, there 
is no probative evidence that the right knee is limited in 
motion to such a degree to warrant more than a minimal 
compensable rating.  See supra 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	B.  Scar from Removal of Osteochondroma of the Right 
Knee

The veteran's scar has been rated under DC 7804.  Under DC 
7804, superficial scars that are painful on examination 
warrant a 10 percent evaluation.  Note (1) defines a 
superficial scar as one not associated with underlying soft 
tissue damage.  Scars are otherwise rated based on limitation 
of function of affected part pursuant to DC 7805.  38 C.F.R. 
§ 4.118, DCs 7804, 7805.

The Board has also considered the veteran's scar under other 
codes pertaining to the skin.  Under DC 7801, scars, other 
than head, face, or neck, that are deep or cause limited 
motion in an area or areas exceeding six square inches (39 
square centimeters) warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, DC 7801.  A 20 percent evaluation will be 
assigned if the area exceeds 12 sq. in. (77 sq. cm.).  Id.  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id. at Note (1).  A 
deep scar is one associated with underlying soft tissue 
damage.  Id. at Note (2).

Under DC 7802, scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion in an 
area or areas of 144 square inches (929 square centimeters) 
or greater warrants a 10 percent evaluation.  38 C.F.R. § 
4.118, DC 7802.  Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id. at Note (1).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (2).

Under DC 7803, superficial and unstable scars warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, DC 7803.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note (1).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (2).  

		1.  Prior to January 11, 2007

Since the initial grant of service connection, effective May 
2005, the veteran's scar from removal of osteochondroma of 
the right knee has been assigned a non-compensable rating.  
In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will, 
thus, consider entitlement to "staged ratings" in this case.  
The RO staged the rating by assigning a 10 percent evaluation 
for the right knee scar, effective January 11, 2007.

The evidence for consideration includes a July 2006 VA 
treatment record which noted a well-healed scar at the 
lateral side of the right knee.  Subsequently, the October 
2006 VA examination report noted the veteran's discomfort in 
the area of his incision.  The examiner opined that there was 
no functional limitation due to the scar, no tenderness to 
touch, or any deformity.  He also added that range of motion 
and strength were both normal, and there was no atrophy.  

Based on the evidence of record, the Board does not find that 
a compensable rating for the veteran's scar from removal of 
osteochondroma of the right knee is warranted under DC 7804.  
The veteran's skin disability has not been shown to be 
painful on examination.  38 C.F.R. § 4.118, DC 7804.  
Additionally, the veteran's scar has not been shown to be 
deep or cause limited motion in an area exceeding six square 
inches (39 square centimeters), an area of 144 square inches 
(929 square centimeters), or unstable.  38 C.F.R. § 4.118, 
DCs  7801, 7802, 7803.  In fact, at the October 2006 VA 
examination, the scar on the anterolateral portion of the 
veteran's right knee and right distal thigh area measured 
only 10 centimeters.  Therefore, an initial compensable 
rating is not warranted for the veteran's right knee scar.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's right knee scar was compensable.  
He is accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

		2.  Beginning January 11, 2007

During this time period, the evidence includes a January 11, 
2007 VA treatment record which noted tenderness over the 
proximal scar on the lateral knee (hypersensitive).  
Additionally, on VA examination in June 2007, the examiner 
noted that the veteran's scar along the lateral side of the 
distal femur was well-healed but was hypersensitive to touch.  
There was some fullness in the area which could have been 
scar tissue buildup. 

Based on the evidence, the Board finds that a rating in 
excess of the current 10 percent rating is not warranted.  
The veteran is receiving the maximum disability evaluation 
under DC 7804 for which he is currently evaluated.  Likewise, 
higher evaluations are not available under DC 7802 or 7803 as 
10 percent is the maximum disability evaluations under those 
codes.  See 38 C.F.R. § 4.118, DCs 7802, 7803.  Additionally, 
there is no indication that the veteran's scar area exceeds 
12 sq. in. (77 sq. cm.) to warrant a higher rating under DC 
7801.  See 38 C.F.R. § 4.118, DC 7801.  Therefore, the 
criteria for a rating in excess of the current 10 percent 
disabling evaluation has not been demonstrated. 

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	C.  Extraschedular Evaluation

Finally, the veteran has not been hospitalized for his right 
knee disabilities.  While the October 2006 VA examination 
report noted that the veteran did not miss work as a baggage 
handler due to his disabilities, the veteran's former 
employer explained in an undated statement received in 
February 2007 that the veteran's reassignment to less 
strenuous duties as a ticket agent was only temporary and 
that, if his condition did not improved so that he could 
perform the duties for which he was hired (baggage handler), 
his employment would be terminated.  In fact, more recently, 
the June 2007 VA examination report noted that the veteran 
lost his job because he could not stand for long periods of 
time.  

Importantly, however, the existing schedular rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  The Board finds 
that the current ratings for the veteran's service-connected 
right knee disabilities adequately reflect the impairment of 
earning capacity that he experiences as a result of these 
disorders.  A referral for consideration of an extraschedular 
rating is, therefore, not warranted.  38 C.F.R. § 3.321 
(b)(1).  


ORDER

For the period prior to June 26, 2007, an initial compensable 
rating for residuals of removal of osteochondroma of the 
right knee is denied. 

For the period beginning June 26, 2007, an initial rating in 
excess of 10 percent for residuals of removal of 
osteochondroma of the right knee is denied. 

For the period prior to January 11, 2007, an initial 
compensable rating for scar from removal of osteochondroma of 
the right knee is denied. 

For the period beginning January 11, 2007, a rating in excess 
of 10 percent for scar from removal of osteochondroma of the 
right knee is denied. 



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


